          Case 4:19-cv-07668-YGR Document 66 Filed 11/13/20 Page 1 of 18



 1
     Lily N. Chinn (SBN 203173)                      Macey Reasoner Stokes (Pro Hac Vice)
 2   BAKER BOTTS L.L.P.                              BAKER BOTTS L.L.P.
     101 California Street Suite 3600                910 Louisiana Street
 3   San Francisco, California 94111                 Houston, Texas 77002
     Telephone: (415) 291-6214                       Telephone: (713) 229-1369
 4   Fax: (415) 291-6314                             Fax: (713) 229-7869
     Lily.chinn@bakerbottscom                        Macey.stokes@bakerbotts.com
 5
     Megan Berge (Pro Hac Vice)                      Francesca Eick (Pro Hac Vice)
 6   BAKER BOTTS L.L.P.                              BAKER BOTTS L.L.P.
     700 K Street, N.W.                              98 San Jacinto Boulevard, Suite 1500
 7   Washington, D.C. 20001                          Austin, Texas 78701
     Telephone: (202) 639-1308                       Telephone: (512) 322-2672
 8   Fax: (202) 639-1171                             Fax: (512) 322-3672
     Megan.berge@bakerbotts.com                      Francesca.eick@bakerbotts.com
 9
     Attorneys for Proposed Amici Curiae
10

11
                                      UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF CALIFORNIA
13
                                           OAKLAND DIVISION
14

15
     California Restaurant Association,              Case No. 4:19-CV-07668-YGR
16
                            Plaintiff,
17                                                   BRIEF OF AMICI CURIAE
     v.                                              NATIONAL ASSOCIATION OF
18                                                   HOME BUILDERS; NATIONAL
     City of Berkeley,                               ASSOCIATION OF
19                                                   MANUFACTURERS; AIR
                         Defendant.                  CONDITIONING, HEATING, AND
20                                                   REFRIGERATION INSTITUTE;
                                                     HEARTH, PATIO, & BARBECUE
21                                                   ASSOCIATION

22

23

24

25

26

27

28                                                                        BRIEF OF AMICI CURIAE
                                                                       CASE NO. 4:19-CV-07668-YGR
            Case 4:19-cv-07668-YGR Document 66 Filed 11/13/20 Page 2 of 18



 1                                                         TABLE OF CONTENTS
 2                                                                                                                                                 Page
 3   INTRODUCTION AND SUMMARY OF ARGUMENT ..............................................................3
 4   ARGUMENT ...................................................................................................................................4
 5             I.         The Act broadly and expressly preempts local and state ordinances that
                          concern the energy use of covered products or equipment. .....................................4
 6
               II.        The Berkeley Ordinance concerns energy use of covered products and is thus
 7                        preempted. ................................................................................................................8
 8             III.       If allowed to stand, the Berkeley Ordinance would thwart the spirit of the Act. ..10
 9   CONCLUSION ..............................................................................................................................12
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                                                                                BRIEF OF AMICI CURIAE
                                                                               i
                                                                                                               CASE NO. 4:19-CV-07668-YGR
            Case 4:19-cv-07668-YGR Document 66 Filed 11/13/20 Page 3 of 18



 1
                                                        TABLE OF AUTHORITIES
 2

 3                                                                                                                                             Page(s)
 4   CASES
 5
     Air Conditioning and Refrigeration Inst. v. Energy Res. Conservation and Dev. Comm’n,
 6       410 F.3d 492 (9th Cir. 2005) ...................................................................................................10

 7   Air Conditioning, Heating and Refrigeration Inst. v. City of Albuquerque,
         835 F. Supp. 2d 1133 (D.N.M. 2010) ........................................................................................5
 8
     Building Industrial Ass’n of Washington v. Washington State Building Code Council,
 9      683 F.3d 1144 (9th Cir. 2012) ...................................................................................................7
10
     In re Panang Grp. Co., Ltd.,
11       901 F.3d 1046 (9th Cir. 2018) ...................................................................................................9

12   Microsoft Corp. v. C.I.R.,
        311 F.3d 1178 (9th Cir. 2002) ...................................................................................................9
13
     Morrison v. Peterson,
14     809 F.3d 1059 (9th Cir. 2015) .............................................................................................4, 10
15   Puente Arizona v. Arpaio,
16      821 F.3d 1098 (9th Cir. 2016) ...................................................................................................6

17   Sprint Telephony PCS, L.P. v. Cnty. of San Diego,
        543 F.3d 571 (9th Cir. 2008) .........................................................................................4, 5, 6, 7
18
     STATUTES
19
     42 U.S.C. § 6201 et seq....................................................................................................................1
20
     42 U.S.C. § 6291(3) .........................................................................................................................5
21
     42 U.S.C. § 6291(4) .................................................................................................................3, 5, 8
22

23   42 U.S.C. § 6292 ..............................................................................................................................5

24   42 U.S.C. § 6295(o)(2)(B)(i) .........................................................................................................11

25   42 U.S.C. § 6297(a)(2)(A) ...............................................................................................................5

26   42 U.S.C. § 6297(c) .........................................................................................................................5
27   42 U.S.C. § 6297(f)(3) ...............................................................................................................5, 10
28                                                                                                                BRIEF OF AMICI CURIAE
                                                                              ii
                                                                                                               CASE NO. 4:19-CV-07668-YGR
            Case 4:19-cv-07668-YGR Document 66 Filed 11/13/20 Page 4 of 18



 1   42 U.S.C. § 6311 ..............................................................................................................................5

 2   42 U.S.C. § 6311(4) .................................................................................................................3, 5, 8
 3   42 U.S.C. § 6311(7) .........................................................................................................................5
 4   42 U.S.C. § 6316(b)(2)(A) ...............................................................................................................5
 5
     OTHER AUTHORITIES
 6
     H.R. Rep. No. 100-11 (1987)...........................................................................................................3
 7
     S. Rep. No. 100-6 (1987) .......................................................................................................3, 7, 11
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                                                BRIEF OF AMICI CURIAE
                                                                              iii
                                                                                                               CASE NO. 4:19-CV-07668-YGR
          Case 4:19-cv-07668-YGR Document 66 Filed 11/13/20 Page 5 of 18



 1                                    INTEREST OF AMICI CURIAE

 2          Plaintiff California Restaurant Association (“Association”) challenges the City of Berkeley’s

 3   (“City”) Natural Gas Infrastructure Ordinance (“Ordinance” or “Berkeley Ordinance”) as preempted

 4   by the Energy Policy and Conservation Act (“Act”), 42 U.S.C. § 6201 et seq. Amici curiae are four

 5   national trade associations representing members in the building, building supply, and related trades

 6   who support smart policies that reduce greenhouse gas emissions.             Amici curiae members

 7   manufacture, use, and rely on products and equipment regulated by the Act. Because the Berkeley

 8   Ordinance would prevent the use of certain products and equipment covered by the Act, this challenge

 9   is important to Amici and its resolution will impact their members. Below are separate interest

10   statements from each amicus organization.

11          National Association of Home Builders

12          The National Association of Home Builders (“NAHB”) is a Washington, D.C.-based trade

13   association whose mission is “to protect the American Dream of housing opportunities for all, while

14   working to achieve professional success for its members who build communities, create jobs and

15   strengthen our economy.” 1 Founded in 1942, NAHB is a federation of more than 700 state and local

16   associations. About one-third of NAHB’s approximately 140,000 members are home builders or

17   remodelers; its builder members construct about 80 percent of all new homes built in the United States.

18   The remaining members are associates working in closely-related fields such as building products and

19   services. NAHB’s members collectively employ over 3.4 million people nationwide.

20          National Association of Manufacturers

21          The National Association of Manufacturers (“NAM”) is the largest manufacturing association

22   in the United States, representing small and large manufacturers in every industrial sector and in all

23   50 states. Manufacturing employs more than 12 million men and women, contributes roughly $2.17

24   trillion to the U.S. economy annually, has the largest economic impact of any major sector, and

25   accounts for nearly three-quarters of private-sector research and development in the Nation. The NAM

26   is the voice of the manufacturing community and the leading advocate for a policy agenda that helps

27   1
      NAHB’s mission statement is available at https://www.nahb.org/Why-NAHB/About-NAHB (last
     visited November 13, 2020).
28                                                                        BRIEF OF AMICI CURIAE
                                                      1
                                                                              CASE NO. 4:19-CV-07668-YGR
          Case 4:19-cv-07668-YGR Document 66 Filed 11/13/20 Page 6 of 18



 1   manufacturers compete in the global economy and create jobs across the United States. The NAM is

 2   a 501(c)(6) nonprofit organization headquartered in Washington, D.C.

 3          Air Conditioning, Heating, and Refrigeration Institute

 4          The Air Conditioning, Heating, and Refrigeration Institute (“AHRI”) is a North American

 5   trade association of manufacturers of air conditioning, heating, and commercial refrigeration

 6   equipment.    AHRI aims to “be the advocate of North American HVACR and water heater

 7   manufacturers and a global leader of the industry.” 2 AHRI’s 315 member companies manufacture

 8   quality, efficient, and innovative residential and commercial air conditioning, space heating, water

 9   heating, and commercial refrigeration equipment and components for sale in North America and

10   around the world, accounting for more than 90 percent of HVACR and water heating residential and

11   commercial equipment manufactured and sold in North America.

12          Hearth, Patio & Barbecue Association

13          The Hearth, Patio & Barbecue Association (“HPBA”) is the principal trade association

14   representing the hearth products and barbecue industries in North America. HPBA’s members

15   include manufacturers, retailers, distributors, manufacturers’ representatives, service installation

16   firms, and other companies and individuals who have business interests related to the hearth, patio,

17   and barbecue industries.

18

19

20

21

22

23

24

25

26

27   2
      AHRI’s mission statement is available at http://www.ahrinet.org/about-us (last visited November
     13, 2020).
28                                                                             BRIEF OF AMICI CURIAE
                                                       2
                                                                               CASE NO. 4:19-CV-07668-YGR
          Case 4:19-cv-07668-YGR Document 66 Filed 11/13/20 Page 7 of 18



 1                        INTRODUCTION AND SUMMARY OF ARGUMENT

 2          The question before this Court is whether the Berkeley Ordinance is a regulation “concerning”
 3   the “energy efficiency” or “energy use” of a covered product under the Act. The answer to that
 4
     question is unequivocally yes. The City attempts to shift the Court’s focus by arguing that the
 5
     Ordinance is not preempted because it regulates the installation of natural gas infrastructure and does
 6
     not directly or expressly regulate the “energy efficiency” or “energy use” of a covered product. Motion
 7

 8   to Dismiss First Amended Complaint at 2, 14. But the City’s myopic argument has no basis in either

 9   the Act, which broadly preempts any ordinance “concerning” the energy use of covered products, or

10   the Ordinance, which necessarily concerns the energy use of covered products. The Act defines
11
     “energy use” as “the quantity of [electricity, or fossil fuels] directly consumed” by covered products
12
     or industrial equipment “at the point of use.” 42 U.S.C. §§ 6291(4); 6311(4). By banning the
13
     installation of natural gas connections in new construction, the Ordinance necessarily ensures that the
14
     amount of fossil fuels consumed by a subset of covered products—gas appliances—is driven to zero.
15

16   The Ordinance therefore concerns the energy use of covered products and, as such, is expressly

17   preempted by the Act.
18          The City’s truncated description of the Ordinance’s effects notwithstanding, the Ordinance has
19
     far-reaching consequences—especially for Amici who are in the building, building supply, and related
20
     trades. The Act’s preemption provisions were enacted, in part, to “reduce the regulatory and economic
21
     burdens on the appliance manufacturing industry” and to “protect the appliance industry from having
22

23   to comply with a patchwork of numerous conflicting State requirements.” See S. Rep. No. 100-6, at

24   4 (1987); H.R. Rep. No. 100-11, at 24 (1987). The Berkeley Ordinance effectively prohibits use of a

25   whole subset of covered products within the City. Allowing the Ordinance to survive preemption
26   would thus create exactly the type of regulatory patchwork Congress intended to avoid, especially
27
     given that many cities and municipalities have now followed in the City’s footsteps to adopt similar
28                                                                               BRIEF OF AMICI CURIAE
                                                       3
                                                                              CASE NO. 4:19-CV-07668-YGR
          Case 4:19-cv-07668-YGR Document 66 Filed 11/13/20 Page 8 of 18



 1   ordinances of their own.

 2          And while the Association’s members are understandably most concerned about the use of gas
 3
     cooking appliances, Amici represent members who manufacture, sell, install, and use myriad types of
 4
     gas appliances, including dual fuel heat pumps, water heaters, boilers, and furnaces—most, but not
 5
     all, of which are federally covered products under the Act. Prohibiting the use of these appliances
 6
     constricts the livelihoods of Amici’s members—a devastating consequence for the many members
 7

 8   who are small and independently owned businesses. Accordingly, Amici respectfully urge the Court

 9   to deny the City’s Motion to Dismiss.
10                                               ARGUMENT
11          I.      The Act broadly and expressly preempts local and state ordinances that concern
                    the energy use of covered products or equipment.
12

13          To decide the Association’s claim challenging the Ordinance as preempted, the Court need
14   look no further than the plain language of the Act’s express preemption provisions. The parties agree
15   that the Association has asserted a facial challenge to the Berkeley Ordinance. 3 Motion to Dismiss
16   First Amended Complaint at 5; Opposition to Motion to Dismiss First Amended Complaint at 13. In
17   cases where the challenger argues a local or state law is facially invalid because it is preempted by
18   federal law, the court must first look to the specific preemption language at issue. See, e.g. Sprint
19   Telephony PCS, L.P. v. Cnty. of San Diego, 543 F.3d 571, 575-79 (9th Cir. 2008) (beginning analysis
20   by analyzing the preemption provisions at issue and noting that “Sprint’s suit hinges on [that] statutory
21   text”). The Act contains two preemption provisions: one for consumer products, and one for
22   commercial and industrial products and equipment. Both expressly preempt local ordinances, such as
23   the Berkeley Ordinance, that concern the energy use of covered product or industrial equipment.
24          The express preemption provision in the Act’s consumer standards states that “no State
25   regulation concerning the energy efficiency, energy use, or water use of such covered product shall be
26
     3
       A facial challenge asserts that the challenged law is unlawful “in all its applications.” Morrison v.
27   Peterson, 809 F.3d 1059, 1064 (9th Cir. 2015) (citation omitted). The challenger “must establish
     that no set of circumstances exists under which the Act would be valid.” Id. (citation omitted).
28                                                                                   BRIEF OF AMICI CURIAE
                                                         4
                                                                               CASE NO. 4:19-CV-07668-YGR
          Case 4:19-cv-07668-YGR Document 66 Filed 11/13/20 Page 9 of 18



 1   effective with respect to such product” unless the regulation falls within certain enumerated

 2   conditions. 4 42 U.S.C. § 6297(c). The express preemption provision in the Act’s commercial

 3   standards similarly states that it “supercede[s] any State or local regulation concerning the energy

 4   efficiency or energy use of a product for which a standard is prescribed or established” in the federal

 5   statute. Id. § 6316(b)(2)(A). For consumer products, “energy use” is defined as “the quantity of

 6   energy directly consumed by a consumer product at point of use.” Id. § 6291(4). For commercial and

 7   industrial standards, “energy use” is likewise defined as “the quantity of energy directly consumed by

 8   an article of industrial equipment at the point of use.” Id. § 6311(4). For all standards, “energy” is

 9   defined as “electricity, or fossil fuels.” Id. §§ 6311(7), 6291(3). Covered products and equipment are

10   listed in 42 U.S.C. §§ 6292, 6311 and include dual fuel heat pumps, water heaters, boilers, and

11   furnaces, among other appliances. The Act also contains an express exception from preemption for

12   regulations that are (1) contained in the state or locality’s building code and (2) meet all of the seven

13   conditions codified in 42 U.S.C. § 6297(f)(3).

14          “The plain language of the [Act’s] preemption statute makes clear that Congress intended the

15   preemption to be broad in scope.” Air Conditioning, Heating and Refrigeration Inst. v. City of

16   Albuquerque, 835 F. Supp. 2d 1133, 1136 (D.N.M. 2010). In particular, “the use of the word

17   ‘concerning’ suggests that Congress intended the preemption provision to be expansive.” Id. (citation

18   omitted). The Oxford English Dictionary defines “concerning” as “[t]o refer to or relate to; to be

19   about.” 5 The inclusion of this broad term confirms that the Act does not require that a local or state

20   ordinance directly “regulate” the energy use of covered products or equipment to be preempted. Nor

21   does it require that a local or state ordinance expressly ban covered products or equipment to be

22   preempted.

23          The expansiveness of this preemption language is underscored by contrasting it with the

24   narrow preemption language at issue in Sprint Telephony PCS, L.P. v. City of San Diego, which the

25   City cites as “illustrative of the unique burdens imposed on facial challenges.” Motion to Dismiss

26   4
       Under 42 U.S.C. § 6297(a)(2)(A), the definition of “State regulation” includes laws, regulations, or
     other requirements of States and their political subdivisions.
27   5
       OXFORD ENGLISH DICTIONARY, Concern (Nov. 13, 2020)
     https://www.oed.com/view/Entry/38153?rskey=D6AeEH&result=1&isAdvanced=false#eid
28                                                                                BRIEF OF AMICI CURIAE
                                                        5
                                                                               CASE NO. 4:19-CV-07668-YGR
         Case 4:19-cv-07668-YGR Document 66 Filed 11/13/20 Page 10 of 18



 1   First Amended Complaint at 23 (internal quotations omitted). Sprint, however, is easily distinguished,

 2   and in fact strengthens the conclusion that the Act’s preemption provisions are comprehensive in

 3   scope.

 4            First, the preemption challenge in Sprint arose under a statute that has a much narrower

 5   preemption provision than the Act’s preemption provision. In Sprint, a wireless services provider

 6   asserted that a county ordinance was preempted by the federal Telecommunications Act. 543 F.3d at

 7   573. The relevant preemption provision provided that “[n]o State or local statute or regulation, or

 8   other State or local legal requirement, may prohibit or have the effect of prohibiting the ability of any

 9   entity to provide any interstate or intrastate telecommunications service.” Id. at 576. Under a plain

10   reading of this provision, a local ordinance would only be preempted if it prohibits or effectively

11   prohibits the provision of wireless services. By contrast, a local ordinance is preempted under the Act

12   if it merely concerns the energy use of covered products or equipment—no prohibition, effective or

13   otherwise, is necessary. 6

14            Second, in Sprint, the challenged ordinance merely established “guidelines for the placement,

15   design and processing of wireless telecommunications facilities in all zones with the County of San

16   Diego.”     Id. at 574.      The Sprint Court held that this ordinance was not preempted by the

17   Telecommunication Act’s narrow preemption provision because it was not “an outright ban on

18   wireless facilities” and did not “effectively prohibit[] the provision of wireless facilities.” Id. at 579.

19   The ordinance only imposed additional siting and design requirements for wireless facilities, which

20   the challenger could not demonstrate would effectively prohibit its provision of wireless services. Id.

21   at 574, 579-80.

22            Third, Sprint does not support the City’s argument that “the availability of a discretionary

23
     6
       Berkeley also cites Puente Arizona v. Arpaio, 821 F.3d 1098 (9th Cir. 2016), as an example of a
24   court considering federal preemption in a facial challenge. However, Puente did not involve an
25   express preemption provision. An immigrant advocacy group challenged Arizona laws prohibiting
     the use of a false identity to obtain employment. The group “argued that the federal Immigration
26   Reform and Control Act established a ‘comprehensive framework’ for regulating the employment of
     unauthorized aliens and, therefore Arizona’s employment-related identity theft laws were facially
27   preempted.” Id. at 1102. The challenger in Puente was thus asking the court to find field preemption,
     which is a much harder task to demonstrate than express preemption. Id. at 1102-04.
28                                                                              BRIEF OF AMICI CURIAE
                                                      6
                                                                                 CASE NO. 4:19-CV-07668-YGR
         Case 4:19-cv-07668-YGR Document 66 Filed 11/13/20 Page 11 of 18



 1   permitting process” in an ordinance defeats a facial preemption claim. Motion to Dismiss First

 2   Amended Complaint at 16. This argument fails to account for the actual text of the Act’s preemption

 3   provisions: the Act preempts a local ordinance that concerns the energy use of covered products and

 4   equipment—categorically and regardless of any discretionary exemptions to the application of the

 5   ordinance. The existence of exemptions could change whether a local ordinance would prohibit an

 6   action in every circumstance, as in Sprint. But it cannot change whether an ordinance concerns the

 7   energy use of covered products and is therefore preempted. Stated differently, there is no set of

 8   circumstances in which a local ordinance that concerns the energy use of covered products and

 9   equipment is not preempted by the Act without satisfying the statutory criteria to qualify for one of

10   the Act’s preemption exceptions.

11          Nor does Building Industry Ass’n of Washington v. Washington State Building Code Council,

12   683 F.3d 1144 (9th Cir. 2012) support the City’s argument, as it is not an example of a court “rejecting

13   [an] express EPCA preemption claim.” Motion to Dismiss First Amended Complaint at 13. Indeed,

14   the Building Industry Ass’n of Washington Court recognized that the Act contains an express

15   preemption provision but nonetheless held that Washington met the specifically enumerated criteria

16   to qualify for the preemption exception. Bldg. Indus. Ass’n of Wash., 683 F.3d at 1145. The Act’s

17   legislative history indicates that under this exception, Congress intended “achieving the waiver [to be]

18   difficult” and that waiver of the Act’s preemption provision should not be granted if the “State

19   regulation is likely to result in the unavailability in the States of a product type or of products of a

20   particular performance class.” S. Rep. No. 100-6, at 2 (1987). The fact that the Act contains a safe

21   harbor provision that is so difficult to meet underscores, again, just how broad Congress intended the

22   express preemption to be. Indeed, there would be no need for such a safe harbor provision if Congress

23   did not intend for the Act’s preemption to be expansive.

24          In sum, the plain language of the Act preempts any state or local regulation concerning the

25   energy use of a covered product, and this Court should reject any attempt to reframe the statutory

26   language to say otherwise.

27

28                                                                               BRIEF OF AMICI CURIAE
                                                        7
                                                                              CASE NO. 4:19-CV-07668-YGR
         Case 4:19-cv-07668-YGR Document 66 Filed 11/13/20 Page 12 of 18



 1          II.     The Berkeley Ordinance concerns energy use of covered products and is thus
                    preempted.
 2
            The Act preempts the Berkeley Ordinance because the Ordinance concerns the energy use of
 3
     covered products and equipment. Signed into law on August 6, 2019, the Ordinance amends Title 12
 4

 5   of Berkeley Municipal Code, adding “Natural Gas Infrastructure shall be prohibited in Newly

 6   Constructed Buildings” effective January 1, 2020. The Ordinance defines Natural Gas Infrastructure

 7   as “fuel gas piping, other than service pipe, in or in connection with a building, structure or within the
 8   property lines of premises, extending from the point of delivery at the gas meter.”
 9
            On its face, the Ordinance expressly prohibits natural gas infrastructure in new buildings. But
10
     by doing so, it necessarily and inexorably also prohibits the energy use (i.e., fossil fuel use) of covered
11
     products in new buildings. That is, because the Ordinance prohibits new gas hookups, it necessarily
12

13   reduces the quantity of natural gas consumed by covered products to zero. If there are no gas hookups,

14   there can be no use of gas appliances. Thus, the Ordinance concerns not only natural gas infrastructure,

15   but also the energy use of covered products.
16
            Importantly, the City does not dispute that the Berkeley Ordinance will impact the quantity of
17
     natural gas (“fossil fuel”) used by covered products and equipment where it applies. See 42 U.S.C.
18
     §§ 6291(4); 6311(4) (energy use is “the quantity of [electricity, or fossil fuels] directly consumed” by
19
     covered products or industrial equipment “at the point of use.”) Instead, the City argues that its
20

21   Ordinance only regulates natural gas infrastructure, not covered products and equipment. Motion to

22   Dismiss First Amended Complaint at 14. The City essentially argues that the Ordinance would have
23   to directly or expressly regulate covered products and equipment for the Act to preempt it. Not so.
24
     The Act does not state that a regulation is preempted only if it directly or expressly regulates the energy
25
     use of covered products and equipment. Instead, it broadly states that a regulation is preempted if it
26
     concerns the energy use of covered products and equipment and should not be interpreted to mean
27

28                                                                                  BRIEF OF AMICI CURIAE
                                                         8
                                                                                 CASE NO. 4:19-CV-07668-YGR
         Case 4:19-cv-07668-YGR Document 66 Filed 11/13/20 Page 13 of 18



 1   otherwise. See Microsoft Corp. v. C.I.R., 311 F.3d 1178, 1186 (9th Cir. 2002) (internal quotations

 2   omitted) (it is well settled that courts “may not add terms or provisions where Congress has omitted
 3
     them”).
 4
            If Congress had intended the Act to preempt only state and local ordinances that directly and
 5
     expressly regulate the energy use of covered products and equipment, it would have said so. 7 The
 6
     City’s interpretation would not only require the Court to depart from the statutory text, but it would
 7

 8   also enable a major end run around the Act’s preemption provisions. A state or local government

 9   desiring to ban or otherwise affect the energy use of covered products could escape preemption simply
10   by carefully avoiding express language. That result would directly conflict with legislative intent as
11
     reflected by the preemption statutes’ recognized broad scope.
12
            The City also argues that the Ordinance survives preemption because it contains two
13
     exceptions that allow for a “discretionary permitting process that provides the ability to ensure
14

15   compliance with federal law.” Motion to Dismiss First Amended Complaint at 4, 17. Whether the

16   Berkeley Ordinance has exceptions and whether the Associations’ members could meet the exceptions

17   are irrelevant to the Court’s analysis of whether the Ordinance is preempted. The Ordinance concerns
18   energy use regardless of whether it has exceptions and irrespective of whether Association members
19
     could meet those exceptions. Under the Act, the Berkeley Ordinance does not need to prohibit the
20
     energy use of covered products to be preempted in all circumstances; it merely has to concern the
21
     energy use of covered products, which it does.
22

23          Because the Berkeley Ordinance falls squarely within the Act’s express preemption provisions

24   and the City does not contend that the Ordinance falls within the Act’s narrow safe harbor from

25

26
     7
       “The first and most important canon of statutory construction is the presumption ‘that a legislature
27   says in a statute what it means and means in a statute what it says there.’” In re Panang Grp. Co.,
     Ltd., 901 F.3d 1046, 1056 (9th Cir. 2018) (citation omitted).
28                                                                               BRIEF OF AMICI CURIAE
                                                        9
                                                                             CASE NO. 4:19-CV-07668-YGR
         Case 4:19-cv-07668-YGR Document 66 Filed 11/13/20 Page 14 of 18



 1   preemption, 8 there are no circumstances under which the Ordinance would be valid. The Association’s

 2   facial challenge should therefore prevail. See Morrison v. Peterson, 809 F.3d 1059, 1064 (9th Cir.
 3
     2015) (To successfully mount a facial challenge, the challenger “must establish that no set of
 4
     circumstances exists under which the Act would be valid.”).
 5
            III.    If allowed to stand, the Berkeley Ordinance would thwart the spirit of the Act.
 6
            Since the City enacted the Berkeley Ordinance, other gas bans have been introduced or enacted
 7
     throughout the country. These gas bans are local, typically applying to one town or city. Over thirty
 8

 9   municipalities in California have enacted some variance of a gas ban, and over fifty cities and counties

10   across the country are considering policies to compel all-electric new construction. 9 If this continues,
11   whether an appliance manufacturer or home builder could supply or use a certain appliance may differ
12
     from city to city, and even within a city—an especially daunting prospect to small and independently
13
     owned business. Allowing the Berkeley Ordinance to stand will lead to exactly the type of regulatory
14
     patchwork that the Act is intended to avoid.
15

16          Key to achieving Congress’s intent to create a nationwide comprehensive energy policy was

17   vesting in the Department of Energy (“DOE”), not municipalities, the authority to make critical

18   decisions about energy use and efficiency of covered products and equipment. Congress passed the
19   Act to create a “comprehensive energy policy” and address “the serious economic and national security
20
     problems associated with our nation’s continued reliance on foreign energy resources,” in response to
21
     the oil crisis faced by the United States in the early 1970s. Air Conditioning and Refrigeration Inst.
22
     v. Energy Res. Conservation and Dev. Comm’n, 410 F.3d 492, 498 (9th Cir. 2005). As originally
23

24
     8
       The City has not argued that the Ordinance falls within the exception to the preemption provisions
25   set forth in 42 U.S.C. § 6297(f)(3), nor could it. This narrow safe harbor provision only applies to
     regulations contained in building codes; the Berkeley Ordinance is contained in Title 12 of the
26   Berkeley Municipal Code, which governs “Health and Safety.” In addition, the City does not allege
     that the Ordinance meets one of the seven enumerated conditions set forth in Section 6297(f)(3).
27   9
       Matt Gough, California’s Cities Lead the Way to a Gas-Free Future, Sierra Club (Oct. 7, 2020)
     https://www.sierraclub.org/articles/2020/10/californias-cities-lead-way-gas-free-future
28                                                                                BRIEF OF AMICI CURIAE
                                                        10
                                                                               CASE NO. 4:19-CV-07668-YGR
         Case 4:19-cv-07668-YGR Document 66 Filed 11/13/20 Page 15 of 18



 1   enacted, the Act permitted significant state involvement in appliance regulation. Id. at 499. However,

 2   in 1987, Congress amended the Act to add the preemption provisions. The purpose of the amendment
 3
     was to “reduce the regulatory and economic burdens on the appliance manufacturing industry” and to
 4
     protect the appliance manufacturing industry from “a growing patchwork of differing State regulations
 5
     which would increasingly complicate their design, production, and marketing plans.” See S. Rep. No.
 6
     100-6, at 1, 4 (1987).
 7

 8          In executing its responsibility to establish energy standards, the DOE conducts an incredibly

 9   complex analysis of factors that a municipality is unequipped and unable to perform. Such a complex
10   inquiry is necessary for the development of smart policies that reduce greenhouse gas emissions. For
11
     example, the DOE must determine whether a standard is economically justified and in doing so must
12
     consider: “the economic impacts of the standard on the manufacturers and on the consumers of the
13
     products subject to such standard;” “the savings in operating costs throughout the estimated average
14

15   life of the covered product in the type (or class) compared to any increase in the price of, or in the

16   initial charges for, or maintenance expenses of, the covered products which are likely to result from

17   the imposition of the standard;” “the total projected amount of energy . . . savings likely to result
18   directly from the imposition of the standard;” “any lessening of the utility or the performance of the
19
     covered products likely to result from the imposition of the standard;” “the impact of any lessening of
20
     competition, as determined in writing by the Attorney General, that is likely to result from the
21
     imposition of the standard; “the need for national energy . . . conservation;” and any “other factors the
22

23   Secretary considers relevant.” 42 U.S.C. § 6295(o)(2)(B)(i).

24          The City has neither evaluated nor made a determination on these issues and cannot make them

25   on the requisite national scale. Nor is it meant to. The Act makes clear that these kinds of
26
     determinations, with far-reaching impacts, are to be made on the federal level so that there can be a
27
     comprehensive, nationwide policy that considers more than just one municipality’s aims.
28                                                                                BRIEF OF AMICI CURIAE
                                                        11
                                                                               CASE NO. 4:19-CV-07668-YGR
          Case 4:19-cv-07668-YGR Document 66 Filed 11/13/20 Page 16 of 18



 1          Allowing the City to interfere with this national “comprehensive energy policy” will have

 2   consequences extending beyond natural gas infrastructure. For example, if allowed to stand, the
 3
     Berkeley Ordinance will significantly impact the City’s market for tankless water heaters. Tankless
 4
     water heaters are predominately gas powered and high-efficiency, 10 and the City’s gas ban will cap
 5
     the market to existing sites and greatly impact the retrofit market. California is a strong market for
 6
     tankless water heaters, and if bans similar to the Berkeley Ordinance were applied piecemeal within
 7

 8   the state—which has already started happening—it would have a significant impact on the market for

 9   this product and induce installers to stop carrying it. Such a result would adversely affect businesses
10   that manufacture, stores that supply, and individuals that install tankless water heaters. Further, it
11
     would reduce consumer choice and force consumers to use less effective or less energy efficient
12
     products. Tankless water heaters are just one example—among many—of how the Ordinance could
13
     impact markets for covered appliances.
14

15          The Act’s preemption provisions exist precisely to ensure that the DOE can make decisions

16   that balance the benefits and burdens of efficiency standards, rather than allowing localities to make

17   decisions that could have unintended market consequences.
18                                             CONCLUSION
19
            For the foregoing reasons, Amici respectfully urge the Court to deny Berkeley’s Motion to
20
     Dismiss.
21

22

23

24

25
     10
        Tankless water heaters are also called “instantaneous water heaters.” Electric-powered tankless
26   water heaters exist, but they are typically very small (point-of-use/under sink sized; less than 2.6
     gallons per minute). Virtually all whole-home instantaneous water heaters are gas-powered because
27   it requires too much electricity to heat water at the requisite rate. See AHRI Directory of Certified
     Performance at www.AHRIDirectory.org.
28                                                                                 BRIEF OF AMICI CURIAE
                                                         12
                                                                              CASE NO. 4:19-CV-07668-YGR
        Case 4:19-cv-07668-YGR Document 66 Filed 11/13/20 Page 17 of 18



 1   Dated: November 13, 2020

 2

 3                                     By: /s/Lily Chinn
                                           Lily Chinn
 4                                         BAKER BOTTS L.L.P.
                                           101 California Street, Suite 3600
 5                                         San Francisco, California 94111
                                           Telephone: (415) 291-6214
 6                                         Fax: (415) 291-6314
                                           Lily.chinn@bakerbotts.com
 7
                                           Megan Berge (Pro Hac Vice)
 8                                         BAKER BOTTS L.L.P.
                                           700 K Street, N.W.
 9                                         Washington D.C. 20001
                                           Telephone: (202) 639-1308
10                                         Fax: (202) 639-1171
                                           Megan.berge@bakerbotts.com
11
                                           Macey Reasoner Stokes (Pro Hac Vice)
12                                         BAKER BOTTS L.L.P.
                                           910 Louisiana Street
13                                         Houston, Texas 77002
                                           Telephone: (713) 229-1369
14                                         Fax: (713) 229-7869
                                           Macey.stokes@bakerbotts.com
15
                                           Francesca Eick (Pro Hac Vice)
16                                         BAKER BOTTS L.L.P.
                                           98 San Jacinto Boulevard Suit 1500
17                                         Austin, Texas 78701
                                           Telephone: (512) 322-2672
18                                         Fax: (512) 322-3672
                                           Francesca.eick@bakerbotts.com
19

20                                         Attorneys for Amici Curiae

21

22

23

24

25

26

27

28                                                                  BRIEF OF AMICI CURIAE
                                           13
                                                                 CASE NO. 4:19-CV-07668-YGR
         Case 4:19-cv-07668-YGR Document 66 Filed 11/13/20 Page 18 of 18



 1                                    CERTIFICATE OF SERVICE

 2          I certify that on November 13, 2020, I caused this document, the accompanying Brief, and

 3   Proposed Order, to be filed via the U.S. District Court for the Northern District of California’s

 4   CM/ECF, which I understand caused service on all registered parties.

 5

 6

 7             /s/ Lily Chinn
               Lily Chinn (SBN 203173)
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                             BRIEF OF AMICI CURIAE
                                                     14
                                                                            CASE NO. 4:19-CV-07668-YGR
